Citation Nr: 1723259	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  08-09 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a disability manifested by chronic fatigue and migratory joint pain, to include as due to undiagnosed illness, and to include as secondary to service-connected posttraumatic stress disorder (PTSD) with major depressive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1986 and from February 1986 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing is of record.

In October 2013 and August 2016, the Board remanded the case for further development.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a disability manifested by chronic fatigue and migratory joint pain that is etiologically related to a disease, injury, or event which occurred in service, a manifestation of an undiagnosed illness, and/or caused or aggravated by service-connected PTSD with major depressive disorder.



CONCLUSION OF LAW

Service connection for a disability manifested by chronic fatigue and migratory joint pain to include as due to undiagnosed illness, and to include as secondary to service-connected PTSD with major depressive disorder, is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board last remanded this case in August 2016, in pertinent part, to provide the Veteran with further VA examination with opinion.  Unfortunately, the Veteran did not appear for the scheduled examination.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection also may be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310  (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, so service connection may also be established under 38 C.F.R. § 3.317. Under this section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi-symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021. See 81 Fed. Reg. 71,382 (October 17, 2016) (extending the delimiting date). 

For purposes of 38 C.F.R. § 3.317 a qualifying chronic disability is either: (1) an undiagnosed illness or (2) a medically unexplained chronic multi symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.

Again, an undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The Veteran's service treatment records are negative for any findings or treatment of fatigue or joint pain.

In a May 2007 VA treatment record, there is a notation of chronic fatigue.

On VA examination in July 2007, the Veteran reported to the VA examiner that he had chronic fatigue since his discharge from active duty in 1991.  He denied a history of fever, non-exudative pharyngitis, palpable or tender cervical axillary nodes, or migratory joint pain.  He reported generalized weakness that lasted longer than 24 hours following exercise with headaches, depression, and sleep impairment.  The examiner noted that the Veteran was positive for five of the ten criteria for chronic fatigue syndrome.  The diagnosis was subjective chronic fatigue without objective findings to support a diagnosis.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome.

On VA examination in October 2008, the examiner diagnosed chronic fatigue but did not provide an etiological opinion.

Following appellate review in October 2013, the Board determined that the July 2007 and October 2008 VA examination reports were inadequate for adjudication purposes.  The Board noted that VA examiners did not provide opinions with respect to the actual etiology of the Veteran's chronic fatigue and joint pain and did not address whether the signs or symptoms claimed by the Veteran were attributable to an undiagnosed illness associated with service in the Persian Gulf War.  

The Veteran underwent further VA examination in September 2015.  However, on further appellate review in August 2016, the Board noted that the VA examiner stated that the Veteran did not meet the diagnosed criteria for chronic fatigue syndrome but did not otherwise state whether the Veteran suffers from some other disability manifested by chronic fatigue.  Additionally, the examiner stated that there was no history or current evidence of migratory joint pains or neuropsychological symptoms.  The Board further noted that VA treatment records including a March 2010 mental health case manager summary note, a November 2009 physician's medical summary report, and a June 2009 VA Gulf War examination report all documented the Veteran's complaints of migratory joint pain.  Thus, the Board remanded the claim for further VA examination with opinion.  Moreover, the Board's remand noted that an opinion had not been provided as to the relationship, if any, between the Veteran's service-connected PTSD with major depressive disorder and his complaints of chronic fatigue.

The Veteran failed to report for a scheduled December 2016 VA examination without good cause.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.

Without a competent medical opinion linking the Veteran's claimed disability manifested by chronic fatigue and migratory joint pain with service or service-connected PTSD with major depressive disorder, service connection cannot be granted.  

The Board has fully considered the Veteran's lay statements that he has suffered with chronic fatigue and migratory joint pain since his Persian Gulf service which continue to present.  The Board notes that while the Veteran is competent to relay his experience, lay people are generally not competent to diagnose illnesses or establish a causal connection.  The Veteran has not been shown to be competent, by experience or training, to provide medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  As such, the Board cannot use the Veteran's statements to establish the medical nexus required to establish service connection or to establish that they are a manifestation of an undiagnosed illness. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of a disability manifested by chronic fatigue and migratory joint pain and the benefit of the doubt doctrine is not for application.  Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied. 
   


ORDER

Entitlement to service connection for a disability manifested by chronic fatigue and migratory joint pain to include as due to undiagnosed illness, and to include as secondary to service-connected posttraumatic stress disorder (PTSD) with major depressive disorder, is denied. 





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


